Citation Nr: 0926694	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied service connection 
for posttraumatic stress disorder.  

In March 2009, the Veteran presented testimony during a 
hearing at the Huntington RO before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).

In a statement dated March 2005, the Veteran stated that he 
witnessed the close-range shooting of his squad mate in the 
face.  According to the Veteran, the assailants demanded 
money from the pair and proceeded to shoot the Veteran's 
friend.  The assailants then pulled the Veteran and his 
wounded friend out of the car and proceeded to beat the 
Veteran with an unidentified object.  The Veteran claimed 
that he was afraid that they would kill him.  

The Veteran submitted lay statements from three different 
sources.  First, on a PTSD questionnaire dated March 2005, 
F.L.S. stated that the Veteran has discussed the alleged 
stressor with him three times.  F.L.S. urged the Veteran to 
seek counseling at a VA treatment facility.  Second, in an 
October 2005 statement, G.D.A., the Veteran's platoon 
sergeant at the time of the alleged stressor, stated that he 
remembered the incident and that the Veteran took the injured 
soldier to the emergency room at Womack Army Hospital.  The 
Board notes that the Veteran claims in his original statement 
dated January 2005 that he knocked on the door of a 
neighboring trailer and asked the woman inside to call an 
ambulance for the man who was shot.  The Board also 
acknowledges the Veteran's representative's statement dated 
February 2006 that states that the Veteran summoned the 
ambulance that took the victim to the hospital.  Third, in a 
statement dated January 2006, B.R.P., the Veteran's squad 
leader, also states that the Veteran assisted another soldier 
in saving his life after he had been shot.

PTSD claims based upon personal assault may include evidence 
from sources other than the Veteran's service records, 
including fellow service members.  See 38 C.F.R. § 
3.304(f)(3); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The Veteran has provided lay testimony from his 
platoon sergeant, dated October 2005, and squad leader, dated 
January 2006, who recollect the incident, as well as a 
friend, dated March 2005, who has heard the Veteran speak of 
the incident on separate occasions.  Although they did not 
actually witness the event, this evidence supports the 
occurrence thereof circumstantially.  

The Board finds that the Veteran has thoroughly and 
consistently recorded the incident throughout the claims 
process.  He has provided the same account of the incident in 
his original complaint dated January 2005, in various VA 
treatments and psychiatric screenings, and at the March 2009 
hearing.  The Veteran has also included a detailed drawing 
dated August 2005.  In various statements throughout the 
record, the Veteran has time and again brought up specific 
details about the incident nearly every time he recites or 
writes his account.  In light of 38 C.F.R. § 3.304(f)(3) and 
Dizoglio at 166, the Veteran's consistent account of the 
incident throughout the claims process, and the lay testimony 
submitted that appears to corroborate that the event 
transpired, the Board concedes that the alleged incident took 
place.

The VA treatment records include several diagnoses of PTSD 
based on the Veteran's reported history.  Although VA 
treatment records include several diagnoses of PTSD, PTSD has 
not been related to an in-service stressor.  Thus, the Board 
finds it necessary to remand for a VA psychiatric examination 
for the purpose of determining whether the Veteran has an 
acquired psychiatric disability, to include PTSD and GAD.  
Specifically, the examiner should opine as to whether or not 
there is a link between the current symptomatology and the 
Veteran's in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA psychiatric examination to 
obtain medical information as to whether 
the Veteran has PTSD on the basis of the 
alleged stressor.

The Veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event, in this case the incident 
described above, may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the Veteran's verified stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefits sought 
on appeal remain denied, the RO must 
furnish the Veteran and his representative 
an appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).


